department of the treasury internal_revenue_service l washington d c tax_exempt_and_government_entities_division jan uniform issue list et ep la-tr legend individual a amount d bank f bank g bank h firm j ira x ira y dear this is in response to a request submitted on your behalf by your authorized representative by letter dated date for a ruling to waive the 60-day rollover requirement contained in sec_408 of the internal_revenue_code the code a letter dated date suppiemented the request your representative has submitted the following facts and representations individual a was your husband individual a maintained ira x with bank f as custodian on moeeeeninees eee individual a withdrew amount d from ira x which he deposited in his personal account at bank g sometime during the month of page individual a passed away on e0 rer you were the sole beneficiary of individual a’s ira x furthermore as of the date of this ruling_request neither you nor he had attained or would have attained age on steritieneners ee vou withdrew the amount d from bank g and deposited amount d as a rollover_contribution into ira y ira y is held in firm j with bank has custodian firm j is a subsidiary of bank h he was beyond the period allowed for rollovers your authorized representative has asserted on your behalf that during the period beginning and ending hn you were in mourning over the death of your husband individual a additionally you were involved in handing funeral arrangements for your husband furthermore as soon as reasonably possible after his funeral you began to care for your husband's estate including but not limited to his financial affairs caring for his estate that you completed the rollover referenced above it was while based on the facts and representations you request that the service waive the 60-day rollover requirement with respect to the distribution of amounts d because the failure to waive such requirement would be against equity or good conscience sec_408 of the code provides that except as otherwise provided in sec_408 any amount_paid or distributed out of an ira shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 of the code sec_408 of the code defines and provides the rules applicable to ira_rollovers sec_408 of the code provides that sec_408 of the code does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the ira is maintained if i the entire amount received including money and any other_property is paid into an ira for the benefit of such individual not later than the day after the day on which the individual receives the payment or distribution or ii the entire amount received including money and any other_property is paid into an eligible_retirement_plan other than an ira for the benefit of such individual not later than the day after the date on which the payment or distribution is received except that the maximum amount which may be paid into such plan may not exceed the portion of the amount received which is includible in gross_income determined without regard to sec_408 sec_408 of the code provides that sec_408 does not apply to any amount described in sec_408 received by an individual from an ira if at any time during the 1-year period ending on the day of such receipt such individual received any other amount described in sec_408 from an ira which was not includible in gross_income because of the application of sec_408 sec_408 of the code provides a similar 60-day rollover period for partial rollovers sec_408 of the code provides that the secretary may waive the 60-day requirement under sec_408 and sec_408 of the code where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such page requirement only distributions that occurred after date are eligible for the waiver under sec_408 of the code revproc_2003_16 2003_4_irb_359 date provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_408 the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred the information presented by you demonstrates that individual a your husband withdrew an amount from ira x and died within the 60-day period proscribed by sec_408 of the code without having rolled over the ira x distribution into another ira the information also shows that you were individual a’s wife as of the date of his death and were the sole beneficiary of individual a’s ira x furthermore it shows that you have attempted to roll over said ira x distribution into an ira set up in your name to benefit you which as individual a’s widow you were entitled to do however said rollover was accomplished outside the requisite 60-day period the information presented indicates that the reason for the failure to comply with the 60-day requirement was the death of individual a your husband which effectuated the delay this caused in your handling of his financial affairs finally this request for a letter_ruling was submitted shortly after your attempted rollover and shortly after you discovered that the rollover failed to comply with the requirements of sec_408 of the code based on the above we conclude that a refusal to waive the 60-day requirement found in sec_408 would be against equity and good conscience therefore pursuant to sec_408 of the code the service hereby waives the 60-day rollover requirement with respect to the distribution of amount d from ira x you are granted a period of days from the issuance of this ruling letter to complete the rollover of amount d provided all other requirements of sec_408 of the code except the 60-day requirement are met with respect to such contributions the amounts deposited into ira y will be considered rollover_contributions within the meaning of sec_408 of the code this ruling does not authorize the rollover of amounts if any that are required to be distributed by sec_401 of the code no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this letter is directed only to the taxpayer who requested it sec_61 k of the code provides that it may not be used or cited as precedent page tek _tekiek if you wish to inquire about this ruling please contact id - at please address all correspondence to se t ep ra t3 sincerely yours c v hea - rances v sloan manager employee_plans technical group enclosures deleted copy of ruling letter notice of intention to disclose cc
